ORDER

PER CURIAM.
Fred Droney (Plaintiff) appeals the judgment of the Circuit Court of St. Louis County granting the motions to dismiss filed by Colonel Tim Fitch, chief of police of St. Louis County, and Colonel Ron Re-plogle, superintendent of the Missouri State Highway Patrol (Highway Patrol) (collectively, Defendants). Plaintiff argues that the trial court erred in dismissing his petition to permanently enjoin Defendants from registering him on the state sex offender registry because: (1) Doe v. Keathley, 290 S.W.3d 719 (Mo. banc 2009), is clearly erroneous and manifestly wrong and therefore does not control; and (2) Keathley does not govern wholly intrastate offenders.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).